Exhibit 10.6

Performance STOCK UNIT GRANT NOTICE
UNDER THE
SeaWorld Entertainment, Inc.
2017 OMNIBUS INCENTIVE PLAN

(Chief Executive Officer – Performance-Based Restricted Stock Units)

 

SeaWorld Entertainment, Inc., a Delaware corporation (the “Company”), pursuant
to its 2017 Omnibus Incentive Plan, as it may be amended and restated from time
to time (the “Plan”), hereby grants to the Participant set forth below, the
maximum number of Restricted Stock Units set forth below.  The Restricted Stock
Units are subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Unit Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety.  Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

Participant:

Gustavo Antorcha

Date of Grant:

March 14, 2019

Performance Period:

The period commencing on January 1, 2019 and ending on (x) December 31, 2021
(the “Performance Period”) and the period of time commencing on January 1, 2022
and ending on December 31, 2022 (the “Extended Performance Period”).

 

Number of

Restricted Stock Units:

287,924

 

Vesting Schedule:

The Restricted Stock Units shall vest at such times and in such amounts as set
forth in Exhibit A to the Restricted Stock Unit Agreement.

***

 

 

--------------------------------------------------------------------------------

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN.

 

SeaWorld Entertainment, Inc.Participant

 

/s/Kathleen Liever/s/ Gustavo Antorcha
By:Kathleen LieverGustavo Antorcha
Title: Senior Vice President, Human Resources



 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AGREEMENT
UNDER THE
SeaWorld Entertainment, Inc.
2017 Omnibus INCENTIVE PLAN

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Restricted Stock Unit Agreement (this “Restricted Stock Unit
Agreement”) and the SeaWorld Entertainment, Inc. 2017 Omnibus Incentive Plan, as
it may be amended and restated from time to time, (the “Plan”) SeaWorld
Entertainment, Inc., a Delaware corporation, (the “Company”) and the Participant
agree as follows.  Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock).  The Company may make one or more additional grants of
Restricted Stock Units to the Participant under this Restricted Stock Unit
Agreement by providing the Participant with a new Grant Notice, which may also
include any terms and conditions differing from this Restricted Stock Unit
Agreement to the extent provided therein.  The Company reserves all rights with
respect to the granting of additional Restricted Stock Units hereunder and makes
no implied promise to grant additional Restricted Stock Units.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
Restricted Stock Units shall vest as provided in Exhibit A attached hereto.  

3. Settlement of Restricted Stock Units.  The provisions of Section 9(d)(ii) of
the Plan are incorporated herein by reference and made a part hereof and, in
accordance therewith, any vested Restricted Stock Units shall be settled in
shares of Common Stock as soon as reasonably practicable (and, in any event,
within two and one-half months) following the expiration of the applicable
Vesting Restricted Period.  With respect to any Restricted Stock Unit, the
period of time on and prior to the applicable Vesting Date (as defined in
Exhibit A attached hereto) in which such Restricted Stock Unit is subject to
vesting shall be its Vesting Restricted Period.  Notwithstanding anything in
this Restricted Stock Unit Agreement to the contrary, the Company shall have no
obligation to issue or transfer any shares of Common Stock as contemplated by
this Restricted Stock Unit Agreement unless and until such issuance or transfer
complies with all relevant provisions of law and the requirements of any stock
exchange on which the Company’s shares of Common Stock are listed for trading.

4. Treatment of Restricted Stock Units Upon Termination.  The provisions of
Section 9(b) of the Plan are incorporated herein by reference and made a part
hereof. In the event the Participant undergoes a Termination, the treatment of
the unvested Restricted Stock Units shall be as set forth in Exhibit A attached
hereto.

5. Company; Participant.

(a) The term “Company” as used in this Restricted Stock Unit Agreement with
reference to employment shall include the Company and its Subsidiaries.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Unit Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the Restricted Stock Units may be transferred by will or by the
laws of descent and distribution, the word “Participant” shall be deemed to
include such person

2

--------------------------------------------------------------------------------

 

or persons.

6. Non-Transferability.  The Restricted Stock Units are not transferable by the
Participant (unless such transfer is specifically required pursuant to a
domestic relations order or by applicable law) except to Permitted Transferees
in accordance with Section 15(b) of the Plan.  Except as otherwise provided
herein, no assignment or transfer of the Restricted Stock Units, or of the
rights represented thereby, whether voluntary or involuntary, by operation of
law or otherwise, shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Stock Units shall terminate and become of no further effect.

7. Rights as Stockholder; Dividend Equivalents. The Participant shall have no
rights as a stockholder with respect to any share of Common Stock underlying a
Restricted Stock Unit (including no rights with respect to voting or to receive
dividends or dividend equivalents) unless and until the Participant shall have
become the holder of record or the beneficial owner of such Common Stock, and no
adjustment shall be made for dividends or distributions or other rights in
respect of such share of Common Stock for which the record date is prior to the
date upon which the Participant shall become the holder of record or the
beneficial owner thereof.  The Restricted Stock Units shall be entitled to be
credited with dividend equivalent payments upon the payment by the Company of
dividends on shares of Common Stock.  Such dividend equivalents will be provided
in shares of Common Stock having a Fair Market Value on the date that the
Restricted Stock Units are settled equal to the amount of such applicable
dividends, and shall be payable at the same time as the Restricted Stock Units
are settled in accordance with Section 3 above.  In the event that any
Restricted Stock Unit is forfeited by its terms, the Participant shall have no
right to dividend equivalent payments in respect of such forfeited Restricted
Stock Units.

8. Tax Withholding.  The provisions of Section 15(d) of the Plan are
incorporated herein by reference and made a part hereof.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Unit Agreement between the Company and the Participant shall be in
writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by such party in
a notice mailed or delivered to the other party as herein provided; provided
that, unless and until some other address be so designated, all notices or
communications by the Participant to the Company shall be mailed or delivered to
the Company at its principal executive office, to the attention of the Corporate
Secretary, and all notices or communications by the Company to the Participant
may be given to the Participant personally or may be mailed to the Participant
at the Participant’s last known address, as reflected in the Company’s
records.  Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.

10. No Right to Continued Service.  This Restricted Stock Unit Agreement does
not confer upon the Participant any right to continue as an employee or service
provider to the Service Recipient or any other member of the Company Group.

11. Binding Effect.  This Restricted Stock Unit Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 14 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Unit Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the

3

--------------------------------------------------------------------------------

 

Committee.  No waiver by either of the parties hereto of their rights hereunder
shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

13. Clawback/Repayment.  This Restricted Stock Unit Agreement shall be subject
to reduction, cancellation, forfeiture or recoupment to the extent necessary to
comply with (i) any clawback, forfeiture or other similar policy adopted by the
Board or the Committee and as in effect from time to time; and (ii) applicable
law.  In addition, if the Participant receives any amount in excess of what the
Participant should have received under the terms of this Restricted Stock Unit
Agreement for any reason (including, without limitation, by reason of a
financial restatement, mistake in calculations or other administrative error),
then the Participant shall be required to repay any such excess amount to the
Company.  

14. Restrictive Covenants; Detrimental Activity.  

(a) Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in
Participant’s capacity as an equity (and/or equity-based Award) holder in the
Company, to the provisions of Appendix A to this Restricted Stock Unit Agreement
(the “Restrictive Covenants”).  Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 1 of Appendix A (or a material breach or material
threatened breach of any of the provisions of Section 2 of Appendix A of this
Restricted Stock Unit Agreement) would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Participant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Restricted Stock Unit Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  Notwithstanding the foregoing and Appendix
A, the provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) of Appendix A
shall not apply to the Participant if Participant’s principal place of
employment is located in the State of California.  The Restricted Stock Units
granted hereunder shall be subject to Participant’s continued compliance with
such restrictions.  For the avoidance of doubt, the Restrictive Covenants
contained in this Restricted Stock Unit Agreement are in addition to, and not in
lieu of, any other restrictive covenants or similar covenants or agreements
between the Participant and the Company or any of its Affiliates.

(b) Notwithstanding anything to the contrary contained herein or in the Plan, if
the Participant has engaged in or engages in any Detrimental Activity, as
determined by the Committee (including, without limitation, a breach of any of
the covenants contained in Appendix A to this Agreement), then the Committee
may, in its sole discretion, take actions permitted under the Plan, including,
but not limited to: (i) cancelling any and all Restricted Stock Units, or (ii)
requiring that the Participant forfeit any gain realized on the vesting of the
Restricted Stock Units, and repay such gain to the Company.

15. Right to Offset.  The provisions of Section 15(x) of the Plan are
incorporated herein by reference and made a part hereof.

16. Governing Law.  This Restricted Stock Unit Agreement shall be construed and
interpreted in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof.  Notwithstanding
anything contained in this Restricted Stock Unit Agreement, the Grant Notice or
the Plan to the contrary, if any suit or claim is instituted by the Participant
or the Company relating to this Restricted Stock Unit Agreement, the Grant
Notice or the Plan, the Participant hereby submits to the exclusive jurisdiction
of and venue in the courts of Delaware. THE PARTICIPANT

4

--------------------------------------------------------------------------------

 

IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

17. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Unit
Agreement (including the Grant Notice), the Plan shall govern and control.

18. Section 409A.  It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.




 

5

--------------------------------------------------------------------------------

 

Exhibit A

 

1. Vesting of Restricted Stock Units.  

 

(a) Definitions.

 

 

(i)

The “Adjusted EBITDA” shall mean the Adjusted EBITDA which is publicly disclosed
in (or otherwise calculated in a manner consistent with) the Company’s earnings
release for the applicable fiscal year or as otherwise determined by the
Compensation Committee of the Board.

 

 

(ii)

The “Adjusted EBITDA Target” shall mean an Adjusted EBITDA target for the
Performance Period, determined by the Committee during the first 90 days of the
Performance Period.

 

 

(iii)

The “Adjusted EBITDA Threshold” shall mean an Adjusted EBITDA threshold for the
Performance Period, determined by the Committee during the first 90 days of the
Performance Period.

 

 

(iv)

The “Base Period NOPAT” means NOPAT for the year immediately preceding the
beginning of the Performance Period.

 

 

(v)

The “Cumulative Cash CAPEX” means the aggregate “Cash Capital” expenditures as
reported on the Company’s Statement of Cash Flows during the Performance Period
and Extended Performance Period, as applicable.

 

 

(vi)

The “Cumulative NOPAT” means the aggregate NOPAT during the Performance Period
and Extended Performance Period, as applicable.

 

 

(vii)

The “Depreciation & Amortization” means as defined by U.S. GAAP and reported on
the Company’s Income Statement (NOPAT components will be adjusted for non-cash
gains or losses of an unusual or infrequent type).

 

 

(viii)

The “NOPAT” means Adjusted EBITDA less Depreciation & Amortization (both NOPAT
components will be adjusted for non-cash gains or losses of an unusual or
infrequent type).  

 

 

(ix)

The “Number of Restricted Stock Units” provided on the Grant Notice will be
eligible to be earned based on the following performance metrics: 75% Adjusted
EBITDA Component (as set forth in Section 1(b)(A) below); and 25% ROIC
Component  and shall herein be referred to as the “Restricted Stock Units”.  

 

 

(x)

The “ROIC Multiple” shall mean 100% if the ROIC Target is achieved and 75% if
the ROIC Target is not achieved, in each case, for the period beginning on the
first day of the Performance Period through the applicable Vesting Date.

 

 

(xi)

The “ROIC Target” shall mean a projected ROIC target for the Performance Period
and Extended Performance Period, as applicable, determined by the Committee in
the first 90 days of the Performance Period. For purposes of this Exhibit A, the
term “ROIC” means the Company’s return on invested capital over the Performance
Period and Extended Performance Period, as applicable,

Appendix A – 1

--------------------------------------------------------------------------------

 

 

calculated as follows:

 

(Cumulative NOPAT – (Base Period NOPAT * 3))

Cumulative Cash CAPEX

 

 

 

(xii)

The “Vesting Date” shall mean each of the dates the Company publicly discloses
the Adjusted EBITDA in the Company’s earnings release for each of the 2019,
2020, 2021 and 2022 fiscal years, which date shall not be later than March 15 in
the year following the end of the applicable fiscal year.  

 

(b) Vesting and EBITDA Targets.  Subject to Section 2 of this Exhibit A and
provided the Participant has not undergone a Termination on or prior to the
applicable Vesting Date:

 

(A) (x) twenty-five percent (25%) of the Restricted Stock Units multiplied by
the ROIC Multiple will vest upon the Company’s achievement in respect of any
fiscal year of at least the Adjusted EBITDA Threshold but less than the Adjusted
EBITDA Target on or prior to the end of the Performance Period and (y) an
additional twenty-five percent (25%) of the Restricted Stock Units multiplied by
the ROIC Multiple will vest upon the Company’s achievement of at least the
Adjusted EBITDA Threshold (i) in the fiscal year immediately following the
fiscal year in which clause (x) was achieved and (ii) on or prior to the end of
the Extended Performance Period; and

 

(B) (x) fifty percent (50%) of the Restricted Stock Units multiplied by the ROIC
Multiple will vest upon the Company’s achievement in respect of any fiscal year
of at least the Adjusted EBITDA Target on or prior to the end of the Performance
Period (less any amounts that vested pursuant to clause (A) above) and (y)
one-hundred percent (100%) of the Restricted Stock Units multiplied by the ROIC
Multiple will vest, to the extent not already vested, upon the Company’s
achievement of at least the Adjusted EBITDA Target (i) in the fiscal year
immediately following a fiscal year in which at least the Adjusted EBITDA Target
was achieved and (ii) on or prior to the end of the Extended Performance Period.

 

Notwithstanding the foregoing:

 

(i) in no event will the aggregate vesting pursuant to clauses (A)(x), (A)(y)
and (B)(x) above result in vesting of more than fifty percent (50%) of the
Restricted Stock Units; and

 

(ii) to the extent the ROIC Multiple changes on a subsequent Vesting Date when
Restricted Stock Units actually vest pursuant to this Section 1(b), if any (the
“Final ROIC Multiple”), the number of Restricted Stock Units that vest on such
subsequent Vesting Date shall be increased or decreased to adjust for the number
of Restricted Stock Units that previously vested on prior Vesting Dates at the
higher or lower ROIC Multiple, as applicable, such that the aggregate number of
Restricted Stock Units vested shall correspond to the Final ROIC Multiple.

 

 

In connection with the foregoing, the Company’s Chief Financial Officer shall
certify in writing to the Committee the Adjusted EBITDA and the ROIC following
the end of each applicable fiscal year of the Performance Period and Extended
Performance Period, as applicable.

 

Appendix A – 2

--------------------------------------------------------------------------------

 

(c) Any remaining unvested Restricted Stock Units that do not become vested in
accordance with preceding Section 1(b) (if any) shall immediately be forfeited
by the Participant for no consideration as of the Vesting Date(s) in fiscal year
2021 and/or 2022, as applicable.

 

2. Treatment of Restricted Stock Units Upon a Change in Control.

 

(a) Notwithstanding Section 1 of this Exhibit A, in the event (x) of a Change in
Control that occurs during the Participant’s employment and prior to the end of
the Performance Period or Extended Performance Period, as applicable, and (y)
the Board determines, in its sole discretion after consultation with
Participant, that the Company is on track (as of a date prior to the Change in
Control) to achieve either the Adjusted EBITDA Threshold or the Adjusted EBITDA
Target for the year of such Change in Control (subject to the ROIC Multiple, as
determined by the Board in good faith), the Board shall vest (and the
restrictions thereon shall immediately lapse), to the extent outstanding and
unvested at such time, at least a number of unvested Restricted Stock Units
equal to the Specified Number (as defined below) on the date of the Change in
Control, solely based on Participant’s continued employment with the Company
through such Change in Control (and without regard to the conditions set forth
in Section 1 of this Exhibit A).  Any remaining unvested Restricted Stock Units
that do not become vested pursuant to the preceding sentence (if any) shall
immediately be forfeited to the Company by the Participant for no consideration
as of the Change in Control unless otherwise determined by the Committee.

 

(b) For purposes of this Exhibit A, the term “Specified Number” shall mean a
pro-rata portion equal to (x) the number of Restricted Stock Units that would
have been earned at the end of the fiscal year in which a Change in Control
occurs, in accordance with Section 1 of this Exhibit A, based solely on the
Board’s determination of performance as set forth in Section 2(a) of this
Exhibit A, multiplied by (y) a fraction (i) the numerator of which is the number
of days elapsed in the applicable fiscal year through the date of the Change in
Control and (ii) the denominator of which is 365 (or 366, as applicable).

 

3. Treatment of Restricted Stock Units Upon Certain Termination.

 

(a) In the event of Participant’s Termination for any reason on or prior to the
Vesting Date other than under circumstances described in Section 3(b) of this
Exhibit A, all unvested Restricted Stock Units shall be forfeited by the
Participant for no consideration as of the date of such Termination.  

 

(b) Notwithstanding anything to the contrary in Section 9 of the Plan,

 

(A) in the event of (i) Participant’s Termination by the Company other than for
Cause (or due to death or Disability) or (ii) Participant’s Termination by the
Participant for Good Reason (if, and as, such term is defined in any employment
agreement between the Participant and the Company in place as of the date of
such Termination), in each case, in the second half of any fiscal year that
occurs prior to the last day of the Performance Period or the Extended
Performance Period, as applicable, to the extent outstanding and unvested at
such time, a number of Restricted Stock Units (if any) equal to (x) the actual
number of Restricted Stock Units that would have been earned at the end of the
fiscal year in which such Termination occurs, in accordance with Section 1 of
this Exhibit A, as if Participant was still employed, multiplied by (y) a
fraction (A) the numerator of which is the number of days elapsed in the
applicable fiscal year through the date of such Termination and (B) the
denominator of which is 365 (or 366, as applicable) (rounded up to the nearest
whole number), shall vest (and the restrictions thereon shall immediately lapse)
as of the next applicable Vesting Date.  Any remaining unvested Restricted Stock
Units that do not become vested pursuant to the preceding sentence (if any)
shall immediately be forfeited by the Participant for no consideration as of the
date of such Vesting Date referenced in the preceding sentence.  

Appendix A – 3

--------------------------------------------------------------------------------

 

 

(B) in the event of the Participant’s Termination due to death or Disability on
or prior to the last day of the Performance Period or the Extended Performance
Period, as applicable, to the extent outstanding and unvested at such time, a
number of Restricted Stock Units equal to (i) the product of (x) the D&D
Specified Number (as defined below) multiplied by (y) a fraction, the numerator
of which is equal to the number of completed months that have elapsed in the
Performance Period (and Extended Performance Period, as applicable) through and
including the date of such Termination and the denominator of which is equal to
36 (or 48, to the extent any Restricted Stock Units are eligible to vest during
such Extended Performance Period based on actual performance), (rounded up to
the nearest whole number) less (ii) the number of Restricted Stock Units vested
prior to the Participant’s Termination, shall vest (and the restrictions thereon
shall immediately lapse) as of the last possible Vesting Date, in accordance
with Section 1 above. Any remaining unvested Restricted Stock Units that do not
become vested pursuant to the preceding sentence (if any) shall immediately be
forfeited by the Participant for no consideration as of the last possible
Vesting Day, in accordance with Section 1 above. For purposes of this paragraph,
the term “D&D Specified Number” shall mean the aggregate number of Restricted
Stock Units that would have vested (or did vest prior to the Termination) in
accordance with Section 1 of this Exhibit A if the Termination was on or
following the end of the Performance Period or Extended Performance Period, as
applicable. For the avoidance of doubt, any such award which vests under this
Section 3(b) will be settled in accordance with Section 3 of the Restricted
Stock Unit Agreement following the last possible Vesting Date.  




Appendix A – 4

--------------------------------------------------------------------------------

 

Appendix A

 

Restrictive Covenants

 

 

1.

Non-Competition; Non-Solicitation; Non-Disparagement.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i)During Participant’s employment with the Company or its Subsidiaries (the
“Employment Term”) and for a period of two years following the date Participant
ceases to be employed by the Company or its Subsidiaries (the “Restricted
Period”), Participant will not, whether on Participant’s own behalf or on behalf
of or in conjunction with any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever (“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Restricted Group in the Business, the business of any then
current or prospective client or customer with whom Participant (or
Participant’s direct reports) had personal contact or dealings on behalf of the
Company during the one-year period preceding Participant’s termination of
employment.

(ii)During the Restricted Period, Participant will not directly or indirectly:

(A)engage in the Business in any geographical area that is within 300 miles of
any geographical area where the Restricted Group engages in the Business,
including the greater metropolitan areas of Orlando, Florida, Tampa, Florida,
San Diego, California, Chula Vista, California, San Antonio, Texas,
Williamsburg, Virginia and Philadelphia/Langhorne, Pennsylvania;

(B)enter the employ of, or render any services to, a Core Competitor, except
where such employment or services do not relate in any manner to the Business;

(C)acquire a financial interest in, or otherwise become actively involved with,
any Person engaged in the Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or  

(D)intentionally and adversely interfere with, or attempt to adversely interfere
with, business relationships between the members of the Restricted Group and any
of their clients, customers, suppliers, partners, members or investors.

(iii)Notwithstanding anything to the contrary in this Appendix A, Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Business (including, without limitation, a Core Competitor)
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Participant (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 2% or more of any class of securities of such Person.

(iv)During the Restricted Period, Participant will not, whether on Participant’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

(A)solicit or encourage any employee of the Restricted Group to leave the
employment of the Restricted Group;

Appendix A – 5

--------------------------------------------------------------------------------

 

(B)hire any executive-level employee who was employed by the Restricted Group as
of the date of Participant’s termination of employment with the Company or who
left the employment of the Restricted Group coincident with, or within one year
prior to or after, the termination of Participant’s employment with the Company;
or

(C)encourage any material consultant of the Restricted Group to cease working
with the Restricted Group.

(ii)For purposes of this Appendix A:

(A)“Restricted Group” shall mean, collectively, the Company and its Subsidiaries
and, to the extent engaged in the Business, their respective Affiliates.

(B)“Business” shall mean, collectively, the location-based entertainment
business and the entertainment and theme park business.

(C)“Core Competitor” shall mean Walt Disney Parks and Resorts, Universal Parks
and Resorts, Six Flags, Inc., Cedar Fair Entertainment Company and Merlin
Entertainments Group Ltd., Herschend Family Entertainment, Parques Reunidos and
each of their respective Affiliates.

(b)Non-Disparagement. Participant will not at any time (whether during or after
Participant’s Employment Term) make public or private statements or public or
private comments intended to be (or having the effect of being) of defamatory or
disparaging nature regarding (including, without limitation, any statements or
comments, whether in person, radio, television, film, social media or otherwise,
that are (i) likely to be harmful to the business, business reputation or
personal reputation of and (ii) for, on behalf of or in association with any
trade, industry, activist or other advocacy group that has, at any time, made
adverse or critical statements in relation to) the Company or any of its
Subsidiaries or Affiliates or any of their respective businesses, shareholders,
members, partners, employees, agents, officers, directors or contractors (it
being understood that comments made in Participant’s good faith performance of
Participant’s duties hereunder shall not be deemed disparaging or defamatory for
purposes of this paragraph). Notwithstanding anything in this section 1(b), the
Participant shall be permitted to (x) provide a reasonable and truthful response
to or statement to defend Participant against any public statement made by the
Company that is incorrect or disparages such person, to the extent necessary to
correct or refute such public statement and (y) provide truthful testimony in
any legal proceeding or process.

(c)It is expressly understood and agreed that although Participant and the
Company consider the restrictions contained in this Section 1 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Appendix A
is an unenforceable restriction against Participant, the provisions of this
Appendix A shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Appendix
A is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(d)The period of time during which the provisions of this Section 1 shall be in
effect shall be extended by the length of time during which Participant is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

Appendix A – 6

--------------------------------------------------------------------------------

 

(e)The provisions of Section 1 hereof shall survive the termination of
Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).

(f)The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof shall not
apply if Participant’s principal place of employment is in the state of
California.

2.Confidentiality; Intellectual Property.

(a)Confidentiality.

(i)Participant will not at any time (whether during or after Participant’s
Employment Term) (x) retain or use for the benefit, purposes or account of
Participant or any other Person; or (y) disclose, divulge, reveal, communicate,
share, transfer or provide access to any Person outside the Company (other than
its professional advisers who are bound by confidentiality obligations or
otherwise in performance of Participant’s duties under Participant’s employment
and pursuant to customary industry practice), any non-public, proprietary or
confidential information —including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals, safety, zoological and/or animal training or care
practices, protocols, policies or procedures — concerning the past, current or
future business, activities and operations of the Company, its Subsidiaries or
Affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

(ii)“Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii)Except as required by law, Participant will not disclose to anyone, other
than Participant’s family (it being understood that, in this Restricted Stock
Unit Agreement, the term “family” refers to Participant, Participant’s spouse,
children, parents and spouse’s parents) and advisors, the existence or contents
of this Restricted Stock Unit Agreement; provided that Participant may disclose
to any prospective future employer the provisions of this Appendix A. This
Section 2(a)(iii) shall terminate if the Company publicly discloses a copy of
this Restricted Stock Unit Agreement (or, if the Company publicly discloses
summaries or excerpts of this Restricted Stock Unit Agreement, to the extent so
disclosed).

(iv)Upon termination of Participant’s employment with the Company for any
reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates; and (y) immediately destroy, delete, or return to
the

Appendix A – 7

--------------------------------------------------------------------------------

 

Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.

(v)Nothing in this Restricted Stock Unit Agreement shall prohibit or impede
Participant from communicating, cooperating, or filing a complaint with any U.S.
federal, state, or local governmental or law enforcement branch, agency, or
entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state, or local law or regulation, or otherwise
making disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower provisions of any such law or regulation, provided that
in each case such communications and disclosures are consistent with applicable
law.  Participant understands and acknowledges that an individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that is made (i) in confidence to a
Federal, State, or local government official or to an attorney solely for the
purpose of reporting or investigating a suspected violation of law, or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  Participant understands and acknowledges further
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to court
order.  Moreover, Participant is not required to give prior notice to (or get
prior authorization from) the Company regarding any such communication or
disclosure.  Notwithstanding the foregoing, under no circumstance will
Participant be authorized to disclose any information covered by attorney-client
privilege or attorney work product of any member of the Company Group without
prior written consent of Company’s General Counsel or other officer designated
by the Company.

(b)Intellectual Property.

(i)If Participant has created, invented, designed, developed, contributed to or
improved any works of authorship, inventions, intellectual property, materials,
documents or other work product (including without limitation, research,
reports, software, databases, systems, applications, presentations, textual
works, content, or audiovisual materials) (“Works”), either alone or with third
parties, prior to Participant’s employment by the Company, that are relevant to
or implicated by such employment (“Prior Works”), Participant hereby grants the
Company a perpetual, non-exclusive, royalty-free, worldwide, assignable,
sublicensable license under all rights and intellectual property rights
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) therein for all purposes in
connection with the Company’s current and future business.

(ii)If Participant creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any the Company resources (“Company Works”), Participant
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and

Appendix A – 8

--------------------------------------------------------------------------------

 

related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.

(iii)Participant shall take all reasonably requested actions and execute all
reasonably requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.

(iv)Participant shall not improperly use for the benefit of, bring to any
premises of, divulge, disclose, communicate, reveal, transfer or provide access
to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party.
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest. Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.

(v)The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).

3.Permitted Disclosure.  Nothing in this Appendix A shall prohibit or impede a
Participant from communicating, cooperating or filing a complaint with any
United States federal, state or local governmental or law enforcement branch,
agency or entity (collectively, a “Governmental Entity”) with respect to
possible violations of any United States federal, state or local law or
regulation, or otherwise making disclosures to any Governmental Entity, in each
case, that are protected under the whistleblower provisions of any such law or
regulation, provided that in each case such communications and disclosures are
consistent with applicable law.  Each Participant understands and acknowledges
that (i) an individual shall not be held criminally or civilly liable under any
U.S. federal or state trade secret law for the disclosure of a trade secret that
is made (A) in confidence to a U.S. federal, state, or local government official
or to an attorney solely for the purpose of reporting or investigating a
suspected violation of law, or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal, and (ii) an
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except pursuant to court order.  A Participant
does not need to give prior notice to (or get prior authorization from) the
Company regarding any such communication or disclosure. Except as otherwise
provided in this paragraph or under applicable law, under no circumstance is a
Participant authorized to disclose any information covered by attorney-client
privilege or attorney work product or trade secrets of any member of the Company
Group without prior written consent of the Company’s Board of Directors or other
officer designed by the Company’s Board of Directors.    

 

Appendix A – 9